Title: To Thomas Jefferson from Albert Gallatin, 25 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 25 June 1805
                     
                  
                  Sketch of a
                  Letter to Isaac Briggs
                  Will the President be pleased to suggest whether any alterations or any thing to be added?
                  
                     A. G.
                  
               